Citation Nr: 1317250	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), generalized anxiety disorder, cognitive disorder and mood disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the Veteran's Virtual VA file and has considered all the additional relevant records contained therein in the issuing of the decision below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board seeks service connection for an acquired psychiatric disorder.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

The Veteran reports that he was treated at a military medical facility at Ft. Eustis, Virginia, in either 1975 or 1976 after being electrocuted while repairing the hull of a ship.  His service personnel records confirm that he served as a marine hull repairman and marine welder during service.  The record reflects that the RO attempted to locate mental health treatment records from Ft. Eustis dated from September 8, 1975, until his discharge in May 1976.  However, the Veteran's service personnel records show that he arrived at Ft. Eustis in September 19, 1974.  As the Veteran's service at Ft. Eustis predated the RO's records request, the Board is of the opinion that additional development should be undertaken to attempt to locate records prior to September 1975.  Furthermore, as the RO's prior records request was limited to mental health records, on remand, the RO or AMC should broaden the request to insure that any treatment records from that facility are associated with the claims folder. 

The Veteran's service treatment records show that in September 1975 the Veteran complained of not feeling right.  He reported that he did not want anything and did not care about his duties or personal appearance.  He reported not wanting to get up in the mornings.  He reported not being able to understand why he feels this way.  At the July 1976 separation physical, the Veteran was found to be normal psychiatrically.  

The Veteran was afforded a VA examination in August 2011.  At the time, he was diagnosed with mood disorder and cognitive disorder.  The examiner opined that neither disability was related to service.

In a letter received in April 2012 from the Veteran's VA treating physician, he states that he has been treating the Veteran for major depressive disorder and anxiety disorder.  Regarding a nexus to service, he noted the Veteran reported being electrocuted in service and that he is unable to estimate the extent of any connection between the reported electrocution in service and the current diagnoses, without resorting to mere speculation.  

Given the evidence above, the Board finds that a new VA examination and opinion are needed prior to deciding the claim.  Indeed, the diagnoses noted at the VA examination differ from those of the treating physician.  Accordingly, an examination is needed to reconcile the current psychiatric disorders.  Furthermore, while the April 2012 letter stated that a relationship between the psychiatric diagnoses and the reported electrocution in service could not be reached without resorting to speculation, nowhere in the opinion does the physician state that he reviewed the claim file.  More importantly, there is no opinion regarding a relationship between major depressive disorder and anxiety, and the depression reported in service.  Accordingly, a new opinion is needed prior to deciding the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the service department or (appropriate records custodian) any service treatment records pertaining to the Veteran from the medical facility at Ft. Eustis, Virginia, for either mental health problems or residuals of an electrocution dated from September 19, 1974, to May 24, 1976.  

If the AOJ is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  The RO/AMC should schedule the Veteran for a psychiatric examination in order to determine the nature and etiology of any psychiatric disability the Veteran may currently have.  The claim file should be made available to the examiner; and the examiner should be given access to the Veteran's Virtual VA file.  The examiner must note that a review of the paper and virtual files was conducted.  

The examiner should list all of the psychiatric disabilities currently found or otherwise indicated in the record since July 2007.  In this regard, the examiner should reconcile the diagnoses noted in the August 2011 VA examination and those noted by the treating physician in the April 2012 letter.  

For each diagnosis rendered, the examiner must provide an opinion as to whether the disability is at least as likely as not (i.e. 50 percent or greater probability) due to service.  In rendering the opinion the examiner should consider the Veteran's reports of an electrocution in service and the documented reports of depression in service in 1975.  A complete rationale for any opinion rendered must be provided.

3.  After ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


